Citation Nr: 1342357	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty service from July 1973 to July 1976; his military occupational specialty was armor crewman.  He also had multiple years of service in the National Guard, which ended in September 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in August 2013, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals post-service evidence of knee disability, with arthritis diagnosed in September 2008; and the Veteran has contended, including at his August 2013 personal hearing, that his knees have been bothering him since service.  However, there is no nexus opinion on file on whether the Veteran's current knee disability is causally related to service.  Additionally, although the Veteran has contended that he was treated for knee disability at the VA Medical Center in Fayetteville, North Carolina beginning in late 1976, there is no record of this treatment on file.

Because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with a VA examination which addresses a possible causal relationship between his knee disability and his active service, he should be scheduled for an appropriate examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will attempt to obtain, and associate with the record, VA treatment records for the Veteran from the VA Medical Center in Fayetteville, North Carolina beginning in 1976.  All attempts to secure this evidence must be documented in the record by the AMC/RO.  

2.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran has knee disability related to service.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current knee disability found is caused by or is related to the Veteran's active military service.  A complete rationale must be provided for any opinion offered.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  The AMC/RO should then re-adjudicate the Veteran's claim for service connection for bilateral knee disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


